DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, are drawn to single beacon with multiple antennas that transmits RF signals to a reader with multiple antennas and the reader estimates a distance to the beacon using RSSI received from multiple antennas, classified in G08B 21/0247, H04B 17/318
II. Claim 15, is drawn to multiple beacons with no antennas that transmits two types of waves and a reader with multiple sensors estimates object from the first type of wave and correct inaccuracies of the estimate of the object, furthermore claim 15 does not clarify the type of estimate is being determined by the localizer/reader; however, examiner assumes that localizer is estimating the position of the object, classified in G01S 5/04, H04W 4/023
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because a system design to determine a . The subcombination has separate utility such as estimation position of the object.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
It will place and undue burden at the USPTO to search and cite references from different CPC classes and subclasses. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Arian Shoari on 11/29/2021 a provisional election was made without traverse to prosecute the invention of group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 15 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 7, and 14 are objected to because of the following informalities:  
Claim 1 is claiming, “said RF signals measured at said at least two antennas of said localizer device to yield the location of the object…” Examiner can understand how one can calculate the distance from the RSSI signal; however, claims fails to disclose essential matter the step(s) localizer device tool to yield the location of the object
Claim 7 is claiming “…Wherein said at least one beacon adapt a precoding for beamforming scheme based on a received feedback from the said localizer through an iterative algorithm such that it the beacon's beam is directed towards said localizer device…” Please change this to “… wherein said at least one beacon adapt a precoding for beamforming scheme based on a received feedback from the said localizer device through an iterative algorithm such that [[
Claim 7 is claiming “Wherein the localizer device uses said information about the direction of said beam along with the distance estimation calculated by it the localizer to fully identify the location of the object with respect to the localizer.” Please change this to “… wherein the localizer device uses said information about the direction of said beam along with the distance estimation calculated by [[device to fully identify the location of the object with respect to the localizer device…” in an effort to remove ambiguity from the claim.
Claim 14 is claiming, “wherein the localizer device estimates the localizer's distance from the transmitting antennas …” It is unclear how can one of ordinary skilled in the art can calculate the distance from the waves, without any RSSI signal information; however, claims fails to disclose essential matter the step(s) localizer device tool to determine the localizer's distance from the transmitting antennas. Such omission amounting to a gap between the steps.  See MPEP § 2172.01. Improper or incomplete response will result in 35 USC 112 (b) rejections in the subsequent Office action, and the action will be made Final.
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. US 10,186,139 in view of prior art Geng and Uno cited in the 35 USC 103 rejections. The main difference is between the patented claim 10 and the claim 1 of the subject application that mobile device is configured to produce a notification when said distance exceeds a threshold which is obvious over the patented claim 5. Claim 2 is obvious over patented claim 1. Claim 3 is obvious in view of patented claim 10 and further in view of Geng, Uno, and Diorio. Claims 4 and 6 are claiming to use the maximum RSSI or the average of RSSI values, respectively, to determine the distance which is obvious in view of patented claim 10 and further in view of Geng and Uno. Claim 5 is obvious in view of patented claim 10. Claim 7 is obvious in in view of patented claim 10 and further view of Geng and Uno. Claims 8-12 are obvious over patented claim 10 and further in view of patented claim 3- in view of Geng and Uno.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. US 10,916,118 in view of prior art Geng and Uno cited in the 35 USC 103 rejections. The subject claims 1-14 are a broader version of the patented claims, the patented independent claims 1 and 14 includes an equation that calculates combined RSSI.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Geng (US 2011/0025464 A1), and further in view of Uno (US 2010/0113099 A1).
Consider claim 1, a localization system for localization of an object, (Geng teaches, “method and system to improve the accuracy of a received signal strength indication (‘RSSI’) based location model to help determine whether or not a mobile radiofrequency (‘RF’) transponder is in a particular room.” See ¶ 0020) said system comprising: 
(Geng teaches, “tags 60 preferably continuously transmit signals on a predetermined time cycle, and these signals are received by sensors 55 positioned throughout the facility 70.” See ¶ 0049). 
With respect to, wherein said at least one beacon is configured to be attached to the object, (Geng teaches, “tags 60a-d attached to or integrated into non-stationary objects 100a, 100b (see FIGS. 2 and 4).” See ¶ 0052.);
With respect to, a localizer device (sensor 55) comprising at least two antennas and said localizer device is configured to receive said RF signals from said plurality of antennas of said at least one beacon via said at least two antennas of said localizer device, (Geng teaches, “the wireless signal from the tag is received at a first antenna of a sensor positioned within a room of a facility. At block 1003, the wireless signal from the tag is received at a second antenna of the sensor positioned within a room of a facility.” See ¶ 0053);

With respect to, said localizer device is configured to estimate a distance between the object and said localizer device based on a plurality of received signal strength indicators (RSSI) of said radio frequency (RF) signals transmitted from said [[plurality of]] antenna[[s]] of said at least one beacon and said RF signals measured at said at least two antennas of said localizer device to yield the location of the object, (Geng teaches, “the correct signal strength value of the wireless signal is determined at the sensor by processing the wireless signal received at the first antenna and processing the wireless signal received at the second antenna using a second processor.” See ¶ 0054.);

With respect to, wherein at least two of said plurality of RSSIs are originated from two distinct antennas of said at least one beacon, said RSSIs measured at one of said at least two antennas of said localizer device, (Geng teaches, “[s]ensors receive the messages from the broadcasting tags through attached different antennas, calculate the signal strength,” See ¶ 057. Geng teaches, “each sensor 55a-55h receives two received signal strength readings from the same message broadcasted from the tag 60, each from a different antenna.” See ¶ 0059.)

With respect to, at least one beacon (1), comprising a plurality of antennas and each antenna adapted to transmit one radio frequency (RF) signal. Geng does not state that the tags have plurality of antennas for transmitting the signals from the tag. Nonetheless, in an analogous art, Uno teaches, “communication system comprises a first station comprising a first narrow beam antenna and a second station comprising a second narrow beam antenna, wherein the first and second stations are adapted to establish a first communication path for wireless communication via said first and second narrow beam antennas.” See ¶ 0027 Uno teaches, “[f]rom a transmitting (Tx) side of the inventive communication system 0 (in the present embodiment the first station 1), only one transmitting chain is used and connected with several sending narrow beam antennas 31, 32 and 33. From a receiving (Rx) side (in the present embodiment the second station 2), each receiving narrow beam antenna 41, 42, 43” See ¶ 0119. Uno teaches, “the first station successively transmits a test signal with each of its first narrow beam antennas 31, 32, 33, 34. Only one first narrow beam antenna 31, 32, 33, 34 of the first station 1 is used at the same time.” See ¶ 0136.

With respect to,  the localizer device (2) is configured to receive the RF signals from the plurality of antennas of the at least one beacon via the two antennas of the localizer device, and the localizer device is configured to estimate a distance between the object and the localizer device based on a plurality of received signal strength indicators (RSSI) of the transmitted radio frequency (RF) signals from the plurality of antennas of the at least one beacon to yield the location of the object, Uno teaches, “[t]he opposite second station 2 determines a receive signal strength indicator RSSI value for each test signal. This determined receive signal strength indicator RSSI values are feedback by the second station 2 to the first station 1 by utilizing the second wide beam antenna 9 and the respective first narrow beam antenna 31, 32, 33 and 34.” See ¶ 0037. “the first and second stations 1, 2 are adapted to determine a relative distance between a respective narrow beam antenna 31, 32, 33, 41, 42, 43 used for a direct communication path 7d and a respective narrow beam antenna 31, 32, 33, 41, 42, 43 used for an indirect communication path 7a, 7b, 7c. This is performed by using the respective first and second RSSI matrix 14, 15 stored in the first and second memories 12, 13” See ¶ 0125.

Uno teaches, “establishing a primary communication path via a first narrow beam antenna of said first station and a second narrow beam antenna of said second station; and establishing at least one alternative communication path via said first narrow beam antenna of said first station and said second narrow beam antenna of said second station, wherein said at least one secondary communication path is spatially different from said primary communication path.” See ¶ 0056 and 0057.
It would have been obvious to one of ordinary skilled in the art at the time of invention to modify the combination of Geng and have multiple antenna in the beacon transmitter, as suggested by Uno,  thereby allowing first and/or second station “establishment of the at least two spatially separated communication paths via said at least two first and second narrow beam antennas” each with a different transmission rates, See ¶ 0033, and “communication system automatically ensures that the probability that all communication paths are blocked by a suddenly appearing obstacle is very low” See ¶ 0044, therefore providing reliable communication. 

Consider claim 2, the system of claim 1, wherein at least two of said plurality of received signal strength indicators (RSSI) are originated from two distinct antennas of said at least one beacon, Uno teaches, “establishing a primary communication path via a first narrow beam antenna of said first station and a second narrow beam antenna of said second station; and establishing at least one alternative communication path via said first narrow beam antenna of said first station and said second narrow beam antenna of said second station, wherein said at least one secondary communication path is spatially different from said primary communication path.” See ¶ 0056 and 0057, and measured at said at least two antennas of said localizer device, Geng teaches, “measuring a signal strength of a signal from a tag attached to an object at a first antenna on a first sensor. The method also includes measuring the signal strength of the signal from the tag at a second antenna on a second sensor.” See ¶ 0027, therefore, Geng’s tag has only one antenna.

Consider claim 4, the system of claim 1, wherein a maximum of said at least two of said plurality of RSSIs is used to estimate the distance between the object and said localizer device, Geng teaches, “[s]ensors receive the messages from the broadcasting tags through attached different antennas, calculate the signal strength, and decide which signal strength to use.” See ¶ 0057. Uno teaches, “[s]electing a respective first narrow beam antenna of said first station having the best receive signal strength indicator RSSI value for establishing the primary communication path “ See ¶ 0065.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Geng (US 2011/0025464 A1), in view of Uno (US 2010/0113099 A1), and further in view of Diorio (US 2014/0073071 A1).
Consider claim 3, the system of claim 1, wherein at least two radio frequency (RF) signals transmitted from said at least one beacon via said plurality of antennas have different polarities; and wherein between RSSIs measured from signals from with different polarities, Uno teaches, “[e]stablishment of said alternative communication path is performed by changing the respective steering direction (orientation) of said first and second narrow beam antennas 31, 41.” See ¶ 0165. Nonetheless, in an analogous art,  Diorio teaches, “a Radio Frequency Identification (RFID) tag, comprising:… providing a dual-sided Radio Frequency Identification (RFID) integrated circuit (IC) having a first antenna contact on a first surface of the IC and a second antenna contact on a second surface of the IC different from the first surface, wherein the IC has an electric charge of a first polarity; inducing an electric charge of a second polarity different from the first polarity at a location on the tag substrate” See Claim 8. 
It would have been obvious to one of ordinary skilled in the art at the time of invention to modify the combination of Geng-Uno and use different polarities for each of the antenna on the RFID, as suggested by Diorio, and by “placing the antenna contacts on different surfaces of the IC, and using antennas and assembly methods that electrically couple the antenna terminals to the different surfaces… Using multiple IC surfaces increases the effective area for, and provides a natural separation between, .

Claims 5, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Geng (US 2011/0025464 A1), in view of Uno (US 2010/0113099 A1), and further in view of Cardona (US 2014/0030982 A1).
Consider claim 5, the system of claim 1, wherein said localizer device is configured to produce a notification when said distance exceeds a threshold, In an analogous art, Cardona teaches a peer (mobile device) receiving signals from multiple beacons, calculating signal strength measurements, calculating distances between devices and notifying the users when a threshold distance has been exceeded. See [0033, 0036-0037] and Figs. 1, 2a, 2b, 2c & 5. Cardona teaches “the mobile device allows the user to set a distance threshold to be used between two mobile devices in the wireless mesh network. The distance threshold is set up to allow one mobile device to know the distance between itself and another mobile device. In one embodiment, if the two devices exceed the distance threshold, one or both of the mobile devices receives a notification indicating that the distance between the two mobile devices has exceeded its threshold.” See ¶ 0036.
It would have been obvious to one of ordinary skilled in the art at the time of invention to modify the combination of Geng-Uno so that the mobile device would be able to read more than one beacon for the purpose of tracking the distance of, for example, smartphones so they wouldn’t get separated from the other beacon(s) or other devices and where having redundant or multiple beacons would allow for greater 

Consider claim 8, the system of claim 1, further comprising at least one speaker functionally couple to said localizer device, wherein said at least one speaker is configured to selectively generate an alarm, In an analogous art, Cardona teaches a peer (mobile device) receiving signals from multiple beacons, calculating signal strength measurements, calculating distances between devices and notifying the users when a threshold distance has been exceeded. See [0033, 0036-0037] and Figs. 1, 2a, 2b, 2c & 5. Cardona teaches, “if device A detects that the signal strength of communications (e.g., beacons) from device B are at a level below the signal strength value stored on device A, thereby indicating that device B has exceeded the stored distance threshold, device A presents a notification to device A that device B has exceeded its allowed range. This is shown in FIG. 2C. In one embodiment, such a notification comprises a message displayed on a display of device A indicating that devices A and B are separated by a distance greater than the allowed range. In other embodiments, the notification comprises an alarm sounded by device A.” See ¶ 0039.

Consider claim 12, the system of claim 1, wherein said localizer device is a smartphone, Cardona [0079] and Fig. 10. Cardona teaches, “a mobile device (e.g., mobile phone) that includes a transmitter and/or the receiver. The mobile device may be See ¶ 0079.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Geng (US 2011/0025464 A1), in view of Uno (US 2010/0113099 A1), and further in view of Bremer (US 2014/0347165 A1).
Consider claim 6, the system of claim 1, wherein said localizer device further comprises a plurality of antennas; and wherein said localizer device calculates an RSSI value for each signal path between each of said plurality of transmitting antennas attached to said at least one beacon and each of said plurality of receiving antennas attached to said localizer device; and wherein the localizer device calculates maximum value of all RSSIs originated from each said transmitting antenna over all said plurality of received antennas, See rejection of claim 4.
With respect to, then average the maximum RSSI values corresponding to all transmitting antennas in order to derive a combined reference RSSI, Geng teaches, “transmitting to a positioning engine from the at least one sensor at least one of a raw signal strength reading of the wireless signal from the tag, an average signal strength reading of the wireless signal from the tag and both signal strength readings of the wireless signal from the tag” See ¶ 0030. Nonetheless, in an analogous art, Bremer teaches, “an RFID system is provided where one or more specifically-dedicated reference tags may be arranged around the RFID tag reader to provide a reference distance to the RFID tag reader. The RFID tag reader can read the reference tag(s) and establish a reference distance by using the receiver signal strength See ¶ 0002. Bremer teaches, “[t]he RFID reader 102 then uses the reference transponders' signal strengths to determine a predefined area. For example, the predefined area or range may be determined by determining an overall reference signal strength. The overall reference signal strength may be determined to be an average of the reference transponders' signal strengths, the maximum signal strength of the reference transponders, … or any other calculation based on the reference transponders' signal strengths.” See ¶ 0021.
With respect to, wherein the localizer device use said derived reference RSSI for distance estimation in order to increase accuracy of said distance estimation, Bremer teaches, “the predefined area or range is determined by determining the reference signal strengths of each reference transponder as well as the radial distance or location of each reference transponder. This provides an effective distance (e.g., signal level strength) and direction (e.g., radial distance) of a of each reference transponder to determine a perimeter of the predefined area. This is discussed more later with regard to FIG. 6.” See ¶ 0021, and 0023.
It would have been obvious to one of ordinary skilled in the art at the time of invention to modify the combination of Geng-Uno and use the average of the maximum signal strength of the reference as suggested by Bremer, therefore, only the transponder within a specified perimeters are read therefore, allowing the user to read the beacon within a specific range.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Geng (US 2011/0025464 A1), in view of Uno (US 2010/0113099 A1), and further in view of Madhow (US 7,652,577 B1).
Consider claim 7, the localization system of claim 1 wherein, the at least one beacon, comprising a plurality of antennas is capable of beamforming and receive feedback from the localizer device regarding [at least] one quality of signals received at the localizer device, Uno teaches, “LDR is established between the first and second wide beam antennas 8, 9 of the first and second stations 1, 2, the first station successively transmits a test signal with each of its first narrow beam antennas 31, 32, 33, 34.” See ¶ 0136. Uno teaches, “determined receive signal strength indicator RSSI values are feedback by the second station 2 to the first station 1 by utilizing the second wide beam antenna 9 and the respective first narrow beam antenna 31, 32, 33 and 34.”  See ¶ 0137. 
With respect to, “Wherein said at least one beacon adapt a precoding for beamforming scheme based on a received feedback from the said localizer through an iterative algorithm such that [[it]] the beacon's beam is directed towards said localizer device”, in an analogous art, Madhow teaches, “a beamforming system increases the signal strength in the interrogation zone for a given transmitted power, thus allowing for either increased range for a given amount of transmitted power, or for reduction in the transmitted power required to achieve a given signal strength in the interrogation zone.” See Col. 2 line 15+.
Madhow teaches, “closed-loop feedback adaptation of the powers and/or phases of the radio frequency identification signal transmitted by the beamforming nodes can feedback per iteration” See Col. 4 line 6+.

With respect to, wherein the at least one beacon provide an information about which direction the beacon's beam is aligned with to said localizer device, Madhow teaches, “calibration node 230 takes measurements of the radio frequency identification signals 160, such as net received power or signal-to-noise ratio, and relays feedback regarding this information back to the beamforming nodes 210, either directly or through the reader node 220” See Col. 5 line 62+.

With respect to, wherein the localizer device uses said information about the direction of said beam along with the distance estimation calculated by it the localizer to fully identify the location of the object with respect to the localizer (device), Madhow teaches, “RFID channel antenna 260, the calibration node 230 receives and demodulates the radio frequency identification signal 160 using RFID channel receive circuitry 610. The feedback channel computation circuitry 630 then analyzes the received signal for use in the feedback loop to control the radio frequency identification signal 160 generated by the beamforming nodes 210. The analysis depends on the specific beamforming algorithm implemented in the beamforming control system 200. The resulting data may include signal-to-noise ratio, received signal strength, and complex amplitudes.” See Col. 9 line 40+.
It would have been obvious to one of ordinary skilled in the art at the time of invention to modify the combination of Geng-Uno and receive feedback from the Geng’s See Col. 2 line 15+.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Geng (US 2011/0025464 A1), in view of Uno (US 2010/0113099 A1), in view of Cardona (US 2014/0030982 A1), and further in view of Zuidema (US 2015/0229782 A1).
Consider claim 9, the system of claim 8, wherein the alarm sounds softer as said at least one beacon gets closer to the localizer device, In an analogous art, Zuidema teaches, “a method for adjusting a sound notification volume a mobile device are disclosed. Accordingly, the transmission signal strength is measured at the mobile device for a transmission link between the mobile device and a smart companion device that is paired with the mobile device. Subsequently, using a calibration data and the measured signal strength, a distance between the mobile device and the smart companion device is estimated. Then, using a configuration that is preset in the mobile device and the estimated distance, the sound notification volume of the mobile device is adjusted.” See ¶ 0004. Zuidema teaches, “proximity sensor 106 may include a software module to store pre-calculated data to map a particular signal strength value to the distance to the connected device. Based on the derived distance from the signal strength and a user configuration, the mobile phone 102 is instructed to either increase or reduce sound notification volume or un-mute the volume.” See ¶ 0015.
It would have been obvious to one of ordinary skilled in the art at the time of invention to modify the combination of Geng-Uno-Cardona system so that the mobile device would be able to adjust the volume of its speaker depending on the distances between the two devices thereby “[t]o save the battery power, the mobile device 102 is equipped with varying the transmit power based on the distance of a connected device, e.g., the smart companion device 104” as suggested by Zuidema. The modification of Geng-Uno-Cardona with Zuidema would have enabled this application and would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Geng (US 2011/0025464 A1), in view of Uno (US 2010/0113099 A1), and further in view of Zuidema (US 2015/0229782 A1).
Consider claim 10, the system of claim 1, wherein said at least one beacon comprises a low energy Bluetooth RF tag, in an analogous art, Zuidema teaches, “a mobile device 102 and a smart companion device 104. The smart device 104 is connected (typically called "paired") to the mobile device 102 via a wireless communication link 110. The wireless communication link 110 may be a Bluetooth link” See ¶ 0013.



Consider claim 11, the system of claim 1, wherein said at least one beacon is configured to periodically transmit on a configurable wakeup cycle, Geng teaches, “tags 60 preferably continuously transmit signals on a predetermined time cycle, and these signals are received by sensors 55 positioned throughout the facility 70.” See ¶ 0049. Zuidema teaches, “the direct communication link 110 is revived at preset intervals, for a short period of time, for the purpose of sensing the distance between the mobile device 102 and the smart companion device 104.” See ¶ 0013.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Geng (US 2011/0025464 A1), in view of Uno (US 2010/0113099 A1), in view of Madhow (US 7,652,577 B1), and further in view of Ben Hamida; hereinafter, Ben (US 2013/0225200 A1).
Consider claim 13, the system of claim 7, wherein said at least one beacon transmit an ultra-wideband signal, in an analogous art, Ben teaches, “a device for cooperative location of transmitters and/or receivers possessed by a mobile body. The See ¶ 0001. Ben teaches, “invention makes it possible to mobilize a certain number of wireless linkups, for example based on Ultra Wide Band (UWB) radio technology, and of measurements of distances (by virtue of cooperative schemes that are not present in the state of the art) for any (all) useful purpose(s) for location, in the most generic sense of the term (that is to say relative positioning, absolute positioning, or to obtain a simple additional relative distance item of information).” See ¶ 0029. Ben teaches, “a measurement of distance between two apparatuses can also be obtained by using a metric of such type as the power of the signal received (or RSSI for "Received Signal Strength Indicator").” See ¶ 0092.
It would have been obvious to one of ordinary skilled in the art at the time of invention to modify the combination of Geng-Uno and use the Wide Band (UWB) radio technology UWB’s high-bandwidth, low-frequency signal can pass through a wide variety of obstacles, including walls. The UWB signals provide superior accuracy of 30 centimeters, which is much more accurate compared to Bluetooth and Wi-Fi systems, and therefore, more useful for factory/warehouse environments that needs accurate positions of moving assets. UWB signals have low power consumption and minimum Radio Interference which allows them to exist in harmony with other radio signals, including those emitted by smartphones, Wi-Fi systems, and Bluetooth devices. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Geng (US 2011/0025464 A1), in view of Uno (US 2010/0113099 A1), and further in view of Butler (US 9,245,433 B1).
Consider claim 14, most limitations of claim 14 have been address in the rejection of claim 1, See rejection of claim 1.
With respect to, wherein the localizer device measures time difference of arrival between received signals from each of said plurality of antennas of said at least one beacon at each of said plurality of antennas of said localizer device, Butler teaches, “system 100 for intrusion or attendance monitoring, time-stamping, and notification. An RF monitoring device 110 monitors (122) for RF signals 106 using one or more antennae 112. If an RF signal is detected, the device 110 extracts (124) identifying information from the detected signal 106, and determines (126) whether the identifying information triggers (126) a rule. If a rule is triggered, the device 110 performs an action (128) in accordance with the triggered rule.” See Col. 3 line 27+.
Butler teaches, “receiver 464 may include a direction of arrival (DOA) engine 466 to estimate an originating direction of a signal received by two or more antennae of the antenna array 412. Various techniques for calculating the direction of arrival may be used, such as Angle of Arrival (AoA), Time Difference of Arrival (TDOA)…” See Col. 6 line 16+.

With respect to, determine direction of arrival of the signal from each transmitting antennas, wherein the localizer device estimates the localizer's distance from the transmitting antennas,  Butler teaches, “location approximation engine 434 of one or more of the RF monitoring devices 110 performing triangulation, trilateration and/or multilateration calculations using information such as signal strength, direction, and time-of-receipt information shared among the interconnected/networked devices 110.” See Col. 9 line 9+.
With respect to, wherein the localizer device uses said direction of arrival of the signal from each transmitting antennas along with said estimated distance from the transmitting antennas of said at least one beacon to identify the location of said at least one beacon with respect to the localizer, wherein said localizer device is aware of spatial distances between said plurality of antennas of the beacon, Geng teaches, “the spatial diversity is achieved by placing a second antenna a predetermined distance (which is greater than one-half of the wavelength) away from the first antenna.” See ¶ 0023. Therefore the sensors would know the relative positioning of the antenna at the beacon. In view of Uno there can be multiple antennas at the beacon; motivation to combine is provided in the rejection of claim 1. 
Butler teaches, “location approximation engine 434 approximates a relative or actual location of the RF signals 106. If the radio modem(s) 460 provide direction of arrival (DOA) information, the location approximation engine may supplement this data, such as correlating direction over time to calculate a more accurate location "fix" than direction of arrival does on its own.” See Col. 8 line 40+.
Geng teaches “the two antennas are spatially and angularly diversified, the accurate location is achieved by using the combination of the two antenna readings” See ¶ 0059. In view of Uno, it would have been obvious to have the spacial distance between the plurality of antennas of the Geng’s tags, motivation to combine is provided in the rejection of claim 1.
It would have been obvious to one of ordinary skilled in the art at the time of invention to modify the combination of Geng-Uno and determine the DOA using the time difference as suggested by Butler in an effort to improve the accuracy of the determination of the location of  tags, therefore, providing reliable location to the end user. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146. The examiner can normally be reached 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER S KHAN/           Primary Examiner, Art Unit 2683